Citation Nr: 1035318	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for status post left lateral 
meniscectomy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1975 to April 1978. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2006 rating decision rendered by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided. 

The Veteran's most recent VA examination to determine the current 
degree of severity of his left knee disability was performed in 
April 2006, approximately four and one half years ago.  The 
Veteran's representative submitted an informal hearing 
presentation in August 2010, asserting on the Veteran's behalf 
that the service-connected status post left lateral meniscectomy 
is more severe than the current rating suggests and that the 
April 2006 examination was no longer contemporaneous.  The 
representative has requested the Board to remand the case for a 
current VA examination.

In light of the amount of time since the most recent VA 
examination and the representative's argument, the Board has 
determined that the Veteran should be afforded another VA 
examination to determine the current degree of severity of his 
left knee disability, after any outstanding pertinent records are 
obtained.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain all 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
left knee disability during the period of 
the claim.

2.  Then, the Veteran should be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
current level of severity of his service-
connected left knee disability.  The claims 
file must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.  

All appropriate diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
time period for response before the case is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


